Citation Nr: 1745412	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability to include ischemic heart disease.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an extraschedular rating for right arm carpal tunnel syndrome.

4.  Entitlement to an extraschedular rating for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1954 to June 1974 which service included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2001 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2014, the Veteran and his wife testified at a video hearing before the undersigned Veterans' Law Judge.  

In October 2014, the Board remanded the above issues, except for the claim of service connection for a heart disability, for additional development.  In December 2015, the Board remanded all of the above issues for additional development.  In this regard, in December 2015 the Board also denied the Veteran's claims for higher schedular ratings for right arm carpal tunnel syndrome and diabetes mellitus.  Moreover, while he Board's December 2015 remand included a claim for a TDIU, the RO granted this claim in a September 2016 rating decision.  Thus, the claims for higher schedular ratings for right arm carpal tunnel syndrome and diabetes mellitus as well as for a TDIU are no longer in appellate status. 

In April 2017, the Board received a Veterans Health Administration (VHA) opinion and thereafter provided the Veteran with notice of the VHA.  In August 2017, the Board received the Veteran's representative's reply to the VHA.  Therefore, the Board finds that it may adjudicate the current claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's heart disability is not related to service to include his presumptive exposure to herbicides due to his service in Vietnam, he has not been diagnosed with ischemic heart disease at any time during the pendency of the appeal, and his diagnosed heart disability was not caused or aggravated by a service-connected disability.

2.  The preponderance of the evidence shows that a cervical spine disability is not related to service and arthritis of the cervical spine did not manifest itself to a compensable degree in the first post-service year.

3.  The preponderance of the evidence shows that the Veteran's right arm carpal tunnel syndrome is not manifested by exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards at any time during the pendency of the appeal.

4.  The preponderance of the evidence shows that the Veteran's diabetes mellitus is not manifested by exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A heart disability to include ischemic heart disease was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.310 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A cervical spine disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an extraschedular rating in excess of 10 percent for right arm carpal tunnel syndrome have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).

4.  The criteria for an extraschedular rating in excess of 20 percent for diabetes mellitus have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for a heart and cervical spine disabilities because they are due to his military service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to his heart disability, he also claims that it is due to his exposure to herbicides serving in the Republic of Vietnam and/or his service-connected hypertension and/or diabetes mellitus.  As to his right arm carpal tunnel syndrome and diabetes mellitus, he claims he is entitled to higher extraschedular ratings because the schedular ratings assigned these disabilities are not adequate.  Id.

a.  The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this regard, the Board notes that there was a change to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In this regard, note 2 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to a current disability, the post-service record shows the Veteran being diagnosed with costochondritis and cervical spine degenerative disc disease.  See VA examinations dated in February 2015 and March 2016; VA cervical spine X-rays dated in July 2005.   

As to the presumptions found at 38 C.F.R. § 3.309(e), the record does not show the Veteran being diagnosed with ischemic heart disease at any time during the pendency of the appeal.  See, e.g., VA examinations dated in February 1975, March 2016, and August 2016; VHA dated in April 2017.  Accordingly, even though the Veteran is presumed to have had herbicide exposure due to his documented service in the Republic of Vietnam, the Board finds that the herbicide presumptions do not help him establish service connection for a heart disability.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e); McClain.  

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's records show that he served in the Republic of Vietnam during the Vietnam era and therefore he is presumed that he had herbicide exposure.  Id.  Moreover, in his report of medical history dated in April 1974 the Veteran reported a history of shortness of breath and chest pain.  Furthermore, the Board finds that the Veteran is competent to report on having observable symptoms of heart and cervical spine disabilities because these symptoms come to him via his own senses.  See Davidson.  

However the service treatment records, including the April 1974 separation examination, are negative for a diagnosis of heart and cervical spine disabilities.  In fact, when examined in April 1974 the Veteran did not report a history of a cervical spine problem and the examiner specifically opined that his neck was normal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, while in the report of medical history dated in April 1974 the Veteran reported a history of chest pain and shortness of breath, his April 1974 chest X-ray and electrocardiogram were normal and the examiner specifically opined that his heart was normal.  Id.  Furthermore, the Board finds that the Veteran is not competent to diagnose either disorder because these are complex medical questions and he does not have the required medical expertise.  See Davidson.  

The Board finds the most probative evidence to be the service treatment records, including the April 1974 examination, chest X-ray and electrocardiogram that do not show the Veteran had a heart and/or a cervical spine disability while on active duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Thus, the Board finds that service connection for heart and cervical spine disabilities must be denied based on in-service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis in the cervical spine in his first post-service year but instead the diagnosis is first reflected decades after service.  Accordingly, the Board finds that entitlement to service connection for a cervical spine disability must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As for service connection for heart and cervical spine disabilities based on continued symptoms since service, the Board finds that the length of time between the Veteran's separation from of service in 1974 and his first being diagnosed with heart and cervical spine disabilities decades later to be evidence against his claims.  In this regard, the Board acknowledges that the record on appeal documents the Veteran's complaints and treatment for chest pain in service and periodically since that time, including at his first post-service VA examination in February 1975.  Likewise, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see.  See Davidson.  

However, upon review of the record the Board finds that any lay accounts from the Veteran and his representative that the claimant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service records, including the April 1974 separation examination.  Likewise, these lay claims are contrary to what is found in the post-service treatment records, including the many VA examinations, which do not show him being diagnosed with a chronic heart disorder until over three decades after service despite his many cardio work-ups for chest pain and do not document his complaints, diagnoses, or treatment for a cervical spine disability until two decades after service.  

In fact, when seen at VA with chest pains in February 1976 it was specifically determined that his heart and chest were normal clinically as well as by X-rays and the diagnosis was hiatal hernia.  Similarly, when seen by his private doctor with complaints of chest pain in August 2000, October 2000, May 2001, August 2006, February 2007, September 2009, November 2010, and April 2011 the Veteran's diagnoses did not include a heart disorder.  In September 2007 it was noted that he had a history/probability, not a diagnosis, of premature atrial contraction (PAC) and premature ventricular contraction (PVC).  Tellingly, February 2001, June 2001, and February 2010 chest X-rays were negative.  Likewise, his May 2001 echocardiogram was negative.  Furthermore, at February 1975, September 2006, March 2009, September 2009, May 2010, and May 2011 VA examinations for unrelated disabilities, while the Veteran occasionally reported chest pain, the examiners neither noted a history nor diagnosed a heart disability.  In addition, the treatment records and VA examinations were negative for a history and/or a diagnosis of a cervical spine disability until 2005.  See, e.g., VA cervical spine X-rays dated in July 2005.

In these circumstances, given the service treatment records, including the April 1974 separation examination, April 1974 chest X-ray and April 1974 electrocardiogram that do not diagnose either disability in-service despite the history of chest pain and shortness of breath upon separation, and the post-service records, including the February 1975 VA examination and subsequent VA examinations as well as the private treatment records which do not report a history or diagnosis either disability despite the complaints of chest pain until decades after service than any claims by the Veteran and other lay persons to the contrary.  Thus, the Board finds that service connection for heart and cervical spine disabilities based on recurrent problems since service must be denied.  38 U.S.C.A. §§ 1110, 1131.

As for service connection for heart and cervical spine disabilities based on their initial documentation after service under 38 C.F.R. § 3.303(d), the Board finds that the most probative evidence of record shows that neither disability is due to the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As to the heart disability, the August 2016 VA examiner and the April 2017 VHA both included opinions by the providers that his costochondritis was not due to his military service.  Moreover, the April 2017 VHA expert opined that it was not due to his presumptive exposure to herbicides due to his service in the Republic of Vietnam.  As to the cervical spine disability, the August 2016 VA examiner opined that it was not due to his military service.  These medical opinions are not contradicted by any other medical evidence of record.  

As to any lay claims from the Veteran and others that his heart and cervical spine disabilities were caused by his military service, the Board finds that diagnosing cardio and musculoskeletal disabilities requires special medical training that these lay persons do not have and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disabilities were caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's heart and cervical spine disabilities were not caused by his military service, including his exposure to herbicide agent in the Republic of Vietnam, and service connection is not warranted based on the initial documentation of the disabilities after service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

As for service connection for a heart disability based on secondary service connection under 38 C.F.R. § 3.310, the Board finds that the most probative evidence of record is the April 2017 VHA opinion that it was neither caused or aggravated by the Veteran's service-connected diabetes mellitus and/or hypertension because this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  As to any lay claims from the Veteran and others that his heart disability was due to his service-connected diabetes mellitus and/or hypertension, the Board finds that diagnosing cardiac disabilities requires special medical training that these lay persons do not have and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that his heart disability was caused or aggravated by a service-connected disability is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's heart disability is not caused or aggravated by an already service-connected disability and service connection is not warranted based on secondary service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claims, the Board finds that this doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  

b.  The Extraschedular Claims

The Board remanded the issues of whether the Veteran was entitled to extraschedular ratings for right arm carpal tunnel syndrome and diabetes mellitus in December 2015.  The remand provided the Veteran an opportunity to present evidence is support of his claims that his disabilities caused marked impairment in employment or frequent periods of hospitalization.  

Since the Board's remand, the United States Court of Appeals for Veterans Claims (Court) has decided the case of Doucette v. Shulkin, 28 Vet. App. 366 (2017), which held that an extraschedular rating was not warranted if the manifestations of the disability are contemplated by the rating criteria.  

In this regard, while medical records show the Veteran's continued complaints and treatment for the neurological problems caused by his carpal tunnel syndrome and the systemic problems caused by his diabetes mellitus, the Board finds that he does not claim and the record does not show that either has caused any hospitalizations and his symptoms are specifically contemplated by the rating criteria.  See 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 7913, 8515 (2016).  Additionally, the Board notes that the record is negative for any objective evidence that either disability caused him to actually lose any time from work or even interfered with work not contemplated by the rating schedule despite the troubles identified by the VA examiners.  See Owen.  In this regard, while the Veteran told the September 2009 VA examiner that the pain and numbness in his fingers limited his writing, he did not report any occupational impairment caused by his diabetes mellitus.  Moreover, the September 2009 VA examiner opined that his diabetes mellitus had only a mild effect on physical employment and no significant effect on sedentary employment because it was well controlled with medications.  Likewise, this examiner opined that his bilateral upper and lower extremity peripheral neuropathy had only a moderate effect on physical employment and mild effect on sedentary employment.  Thereafter the March 2015 VA examiner opined, after noting that the Veteran had only mild incomplete paralysis of the median nerve, that his carpal tunnel syndrome's only functional impact was that he had "pain on the lateral (radial) and medial side (ulnar aspect) of the wrists due to the wrist brace which is not related to the neuropathy [because t]he medial side and lateral side of the wrist is not traversed by the median nerve."  Likewise, as to the diabetes mellitus, the May 2010 VA examiner opined that it had no effect on his usual occupation or daily activities.  Similarly the March 2015 VA examiner opined, after noting that diabetes mellitus neither caused any periods of hospitalization nor regulation of activities, that it had no functional impact on his ability to work.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  In this regard, while the May 2010 VA examiner opined that the Veteran's bilateral carpal tunnel syndrome had a moderate to severe effect on physical employment and mild to moderate effect on sedentary employment, the Board does not find this opinion as probative as the March 2015 VA examiner's opinion because it considered the impact of both the right and left carpal tunnel syndrome and the issue before us is the right arm carpal tunnel syndrome.  Furthermore, the record does not show that the Veteran supported his appeal while it was in remand status with lay statements from individuals that have first-hand knowledge of lost or diminished employment opportunities caused by his disabilities, employment records showing reduced wages and/or hours, and/or any other evidence regarding the impact either disability has on his employment.  

Given the above record, the Board finds that the claims file does not show such an exceptional disability picture such that an extraschedular evaluation for his carpal tunnel syndrome and/or diabetes mellitus is warranted.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the evidence found in the claims file shows that the 10 percent schedular rating already assigned under Diagnostic Code 8515 for his complaints of pain, tingling, and numbness from his right arm carpal tunnel syndrome and the 20 percent schedular rating already assigned under Diagnostic Code 7913 for the appellant's diabetes mellitus complaints reasonably describes his disability level and symptomatology.  In this regard, the record shows that the Veteran has received separate compensable ratings for the neurological problems caused by his diabetes mellitus in his upper and lower extremities.  Stated another way, the Board finds that nothing in the existing record shows that the right arm carpal tunnel syndrome and/or diabetes mellitus causes marked interference with employment or frequent periods of hospitalization beyond that which is already contemplated by the schedular ratings already assigned him under Diagnostic Codes 7913 and 8515.  See Shipwash, supra.  (Emphasis Added).

Accordingly, the Board finds that the criteria for a referral of the claims for extraschedular ratings have not been met and the claims are denied.  38 C.F.R. 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  This is true at all times during the pendency of the appeal.  See Hart; Fenderson.


ORDER

Service connection for a heart disability to include ischemic heart disease is denied.

Service connection for a cervical spine disability is denied.

An extraschedular rating for right arm carpal tunnel syndrome is denied.

An extraschedular rating for diabetes mellitus is denied.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


